DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            JEREMY OFFICE,
                               Appellant,

                                     v.

                            SHERRY OFFICE,
                               Appellee.

                       Nos. 4D18-2910 & 4D19-497

                             [January 8, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Samantha Schosberg Feuer, Judge; L.T. Case
No. 502016DR008500XXXXSBFY.

    Amy D. Shield and Roger Levine of Shield & Levine P.A., Boca Raton,
for appellant.

  Jonathan S. Root and Christopher A. Tiso of Jonathan S. Root, P.A.,
Boca Raton, for appellee.

PER CURIAM.

    Jeremy Office (“Former Husband”) appeals the trial court’s order
granting Sherry Office’s (“Former Wife’s”) motion to enforce the parties’
final judgment of dissolution and premarital settlement agreement.
Former Husband also appeals the trial court’s subsequent order awarding
Former Wife attorney’s fees for the enforcement proceeding. We affirm the
trial court’s order granting Former Wife’s motion to enforce without further
comment. However, we reverse the order awarding fees and remand for
the trial court to indicate the basis for the award.

   The trial court’s order awarding fees simply stated that Former Wife
was entitled to fees and cited to Rosen v. Rosen, 696 So. 2d 697 (Fla. 1997),
and Bitterman v. Bitterman, 714 So. 2d 356 (Fla. 1998), to support that
assertion. However, it is not apparent from the record that Former Wife
had a need for fees. See Zahringer v. Zahringer, 813 So. 2d 181, 182 (Fla.
4th DCA 2002) (citing to section 61.16, Florida Statutes (1999)). Although
the trial court’s citation to Bitterman indicates that it may have awarded
Former Wife fees under the inequitable conduct doctrine, the order does
not list the specific factual findings necessary to conclude that Former
Husband engaged in inequitable conduct. See Moakley v. Smallwood, 826
So. 2d 221, 227 (Fla. 2002). Therefore, we reverse the order and remand
this matter back to the trial court to make the necessary factual findings
to support either a ruling that Former Wife has a need for fees or that
Former Husband’s conduct justified the imposition of fees under the
“inequitable conduct doctrine.” See Bitterman, 714 So. 2d at 365.

   Affirmed in part, reversed in part, and remanded with instructions.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2